CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim Enhanced Short Duration Bond ETF Supplement to the currently effective Prospectus for the above listed Fund: The paragraph in the “Other Information” section of the Prospectus is hereby deleted and replaced in its entirety with the following: For purposes of the 1940 Act, each Fund is treated as a registered investment company. Section12(d)(1) of the 1940 Act restricts investments by investment companies in the securities of other investment companies, including shares of the Funds. Registered investment companies are permitted to invest in the Funds beyond the limits set forth in Section12(d)(1) subject to certain terms and conditions set forth in an SEC exemptive order issued to the Trust, including that such investment companies enter into an agreement with a Fund.However, this relief is not available for investments by registered investment companies in Guggenheim Enhanced Short Duration Bond ETF because of the Fund’s investments in other registered investment companies in reliance on Section12(d)(1)(G) of the 1940 Act. Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference December 3, 2012 ETF-PRO-SUP-DEC12
